On Rehearing.
LAWSON, Justice.
 A mortgage taken by a foreign corporation in this state without complying with the provisions of law now codified as § 192, Title 10, Code 1940, although void as an executory contract, will not be declared void after foreclosure of the mortgage, for the contract ceases to be executory and property rights become vested. Shahan v. Tethero, 114 Ala. 404, 21 So. 951; Diefenbach v. Vaughan, 116 Ala. 150, 23 So. 88; Hardison v. Plummer, 152 Ala. 619, 44 So. 591; Continental Trust Co. v. Tallassee Falls Mfg. Co., D.C., 222 F. 694. Grounds of demurrer taking this point were correctly sustained to that feature of the 'bill seeking cancellation of respondent’s muniments of title on the ground that Tom Lyle Grocery Company, when it made the loan and took the mortgages, was a foreign corporation engaged in business in Alabama and had not complied with the laws of Alabama with respect to doing business in this state.
Opinion extended and application overruled.
LIVINGSTON, C. J., and BROWN and STAKELY, JJ., concur. .